Case 1:19-cv-03377-LAP Document 290 Filed 04/15/21 Page 1 of 4

ZEIGER, TIGGES & LITTLE LLP

TORN

TELEPHONE: (614) 365-9900 Ee eS Sy a ieee

FACSIMILE: (614) 365-7900 3500 HUNTINGTON CENTER WRITE RISB CTNCME ER:
41 SOUTH HIGH STREET (614) 365-4113

COLUMBUS, OHIO 43215

April 15, 2021

SUBMITTED VIA ECF

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

Re: Virginia L. Giuffre v. Alan Dershowitz, Case No. 19-cv-3377

 

Dear Judge Preska:

Upon behalf of Messrs. Zeiger and Wexner, we are writing in response to the Miami
Herald’s Motion to Intervene and Unseal, which relates to three of Defendant’s submissions: (1)
Motion to Disqualify; (2) Request to Provide Information and Materials to the U.S. Attorney’s
Office; and (3) Renewed Request to Compel Deposition of Leslie Wexner (collectively, the
“Challenged Filings”). [R-270.] At the outset, we do not contest the Miami Herald’s standing to
be heard, but formal intervention under Rule 24 is unnecessary. See, e.g., Globe Newspaper Co.
v. Superior Court, 457 U.S. 596, 609 n.25 (1982) (“representatives of the press and the general
public must be given an opportunity to be heard”); Fed. R. Civ. P. 24(c) (“A motion to intervene
. .. must be accompanied by a pleading that sets out the claim or defense....”).

However, we do object to the Miami Herald’s request to unseal the Challenged Filings.
We are not privy to the non-public submissions made as to matters #1 and #2, but we object
generally to the unsealing of any materials designated as confidential under the August 18, 2020
Protective Order, which applies only to discovery produced by our clients. [R-168.] We further
object specifically to the Miami Herald’s request inasmuch as its resolution may impact this
Court’s consideration of future access requests and potentially the information designated as
confidential under the Protective Order. These objections are made in addition to the Court’s
independent obligation to protect the interest of non-parties drawn into this litigation.

As briefly outlined below, the Miami Herald’s request is inconsistent with First
Amendment jurisprudence, Second Circuit precedent, and this Court’s prior rulings in Maxwell
and therefore should be denied. The Miami Herald’s arguments are premised upon the false
assumption that the Challenged Filings are all judicial documents. They are not and this is fatal
to its position. The law is clear that “the mere filing of a paper or document with the court is
insufficient to render that paper a judicial document subject to the right of public access.”
Brown v. Maxwell, 929 F.3d 41, 49 (2™ Cir. 2019) (quotations and citation omitted). Here, the
Case 1:19-cv-03377-LAP Document 290 Filed 04/15/21 Page 2 of 4

Hon. Loretta A. Preska ZEIGER, TIGGES & LITTLE LLP

April 15, 2021
Page 2

Challenged Filings are not documents to which a presumption of access attaches. Moreover,
even if a presumption had attached, there are countervailing interests readily apparent that
compel denial of the Miami Herald’s request.

A. Motion To Disqualify Cooper & Kirk PLLC—The Redacted Excerpts Are
Apparently The Sealed Materials in Maxwell.

The very limited information redacted from matter #1 appears to consist solely of the
“Sealed Materials” which remain subject to this Court’s ongoing consideration pursuant to the
Maxwell Protocol. In denying the Motion to Disqualify, the Court remarked that “[w]hat Mr.
Dershowitz wants from his motion to disqualify is apparent: for the Court to reconsider its
denial of his multiple demands to modify the Maxwell protective order. He does little to hide the
ball.” [R-240, at 26.] Defendant’s interjection of a subset of Sealed Materials into the record as
part of yet another failed effort to gain access to all Sealed Materials does not transform the
subset into judicial records.

While it appears the specific content of the Sealed Materials was immaterial to this
Court’s consideration of this Motion, the Court was permitted to consider the existence of, and
counsels’ respective access to, the Sealed Materials in resolving the Motion to Disqualify
without effectively dismantling the Protocol. The Second Circuit has made clear, as this Court
has itself recognized in constructing the Protocol, no presumption of access attaches to several
categories of materials filed with a court. Examples include those documents submitted for
purposes of resolving discoverability or the level of protection afforded under a protective order.
Brown, 929 F.3d at n.33. The limited excerpts of the Sealed Materials included in category #1
are not judicial documents for these same reasons, and no presumption attaches.

Of course, even if a presumption of access attached, the Court would then be required to
determine the weight of the presumption. Where, as apparent here, the actual contents of the
Sealed Materials played “only a negligible role in the performance of Article III duties,” only a
low presumption attaches “that amounts to little more than a prediction of public access absent a
countervailing reason.” Brown, 929 F.3d at 49. Such a modest presumption is easily rebutted by
the substantial countervailing interests previously found by this Court in Maxwell. They need
not be restated here.

B. Motion To Release Confidential Information To The U.S. Attorney—Movant
Tendered The Information To Seek Modification Of A Protective Order.

The analysis on matter #2 is equally straightforward and readily resolved by application
of Second Circuit precedent. The descriptions included in the public filings make clear that
Defendant’s request for leave to submit information to the U.S. Attorney’s Office has nothing to
do with the trial and administration of the instant case. Rather, it is merely a request by one
litigant to modify multiple protective orders to allow the dissemination of confidential
information to a limited audience, here the U.S. Attorney. Maxwell made clear that the
Case 1:19-cv-03377-LAP Document 290 Filed 04/15/21 Page 3 of 4

Hon. Loretta A. Preska ZEIGER, TIGGES & LITTLE Lup
April 15, 2021
Page 3

“presumption of public access does not apply to materials that are submitted to the Court so that
the Court can decide whether the same must be disclosed in the discovery process or shielded by
a Protective Order.” Id. at n.33 (italics in original; emphasis added). The filings related to
matter #2, therefore, are not judicial documents under the First Amendment.’ No right of access
exists.

C. The Renewed Request To Compel The Deposition Of Leslie Wexner—The
Court Has Not Adjudicated This Motion.

Finally, the Miami Herald’s request on matter #3 fails on several alternative grounds, the
most basic of which no presumption of access has ever attached. The Court has taken this matter
under advisement, the issue presented thus has _never_been “decided,” and it may never
ultimately be. As to the latter, in the public portion of the March 25 conference, the Court
directed the parties to confer regarding (a) potential amendment of the pleadings; and (b)
motions in limine.? The anticipated amendment resolves any disputes as to the complaint’s
natrow scope, and an order in limine may exclude certain evidence, thus rendering inappropriate
Defendant’s proposed discovery. Either one of these events will render moot the Court’s
consideration of matter #3, thus leaving it forever undecided. This Court held in Maxwell that
only motions actually decided “are properly considered judicial documents to which a
presumption of public access attaches,” and rejected the Miami Herald’s efforts to_seek
reconsideration of this holding. [R-1016; R-1018; R-1031; R-1044.]

Even if a presumption had attached, several countervailing interests readily outweigh any
nominal presumption. The first is that most of the protected materials under matter #3 is
confidential under Ohio law.? Attorney Zeiger, who is a member of the Ohio Bar and

 

7 The Miami Herald incorrectly identifies Docket Entry 259 as relating to the Motion to Release Materials to

the U.S. Attorney’s office. That filing relates solely to matter #3 and Docket Entry 249.

2 While this Court may regularly conduct conferences and hearings in open court and on the record, there is
no constitutional right of access to discovery or status conferences. Such proceedings have not been historically
open to the public and are frequently conducted in chambers or without a court reporter. See Press-Enterprise Co. v.
Superior Court, 478 U.S. 1 (1986).

z The protected materials under matter #3 include Attorney Zeiger’s deposition, which is protected under
Ohio law and the Protective Order. “[A]bsent a showing of improvidence in the grant of a. . . protective order or
some extraordinary circumstance or compelling need . . . a witness should be entitled to rely upon the enforceability
of a protective order against any third parties,” Martindell v. International Tel. & Tel. Corp., 594 F.2d 291, 296 (2d
Cir. 1979), the media and private parties included, see Dorsett v. Cty. of Nassau, 289 F.R.D. 54, 69 (E.D.N.Y. 2012)
(“[T]he cases hold that even a First Amendment right to certain documents does not constitute ‘compelling need’ to
modify a protective order for discovery matter.” (citations omitted.)). “Th[is] Court has already concluded--twice--
that the producing parties were entitled to rely on the protective order’s promise that confidential information would
not be “disclosed or used for any purpose except for the preparation and trial of [the Maxwell] case.” Giuffre v.
Maxwell, 2020 WL 6947435, at *3 (S.D.N.Y. Nov. 25, 2020), reconsideration denied, 2021 WL 423445 (S.D.N.Y.
Feb. 8, 2021). Such reliance counsels against disclosure of the sealed information. Matter #3 also appears to include
materials protected by protective orders from other cases.
Case 1:19-cv-03377-LAP Document 290 Filed 04/15/21 Page 4 of 4

Hon. Loretta A. Preska ZEIGER, TIGGES & LITTLE Lup
April 15, 2021
Page 4

represented Mr. Wexner, is subject to Professional Conduct Rule 1.6(a): “A lawyer shall not
reveal information relating to the representation of a client, including information protected by
the attorney-client privilege under applicable law....” (Emphasis added.) “Confidential
information” under this Rule “is broader than simply that information covered by the attorney-
client privilege and covers all ‘information relating to the representation.’” Lamson & Sessions
Co. v. Mundinger, 2009 U.S. Dist. LEXIS 37197, at *13 (N.D. Ohio May 1, 2009) (emphasis
added). See Hustler Cincinnati, Inc. v. Cambria, 2014 U.S. Dist. LEXIS 11760, at *25 (S.D.
Ohio Jan. 30, 2014) (same). The “presumptive prohibition on the disclosure of confidential
information” pertains to all information concerning the representation, “whatever its source.”
Ohio Prof. Cond. Rule 1.6, cmt. 3 (emphasis added).

We have never asserted that this Rule serves as a basis for refusing to produce non-
privileged documents, but where “the disclosure will be made in connection with a judicial
proceeding, /the law dictates] the disclosure should be made in a manner that limits access to
the information to the tribunal or other persons having a need to know it and appropriate
protective orders or other arrangements should be sought by the lawyer to the fullest extent
practicable.” Ohio Prof. Cond. Rule 1.6, cmt. 16 (emphasis added). Applying Utah’s version of
Rule 1.6, the Utah Supreme Court in Spratley v. State Farm Mut. Auto. Ins. Co., 78 P.3d 603,
22 (Utah 2003) held: “[t]he trial court has numerous tools it must employ to prevent unwarranted
disclosure of the confidential information, including the use of sealing and protective orders,
limited admissibility of evidence, orders restricting the use of testimony in successive
proceedings, and, where appropriate, in camera proceedings.” (Emphasis added.)

The second countervailing consideration is the privacy interest impacted—an interest
which both the Second Circuit and this Court have held must be considered and one that easily
outweighs any nominal presumption purportedly attaching to an unresolved garden-variety
discovery matter. Of course, other countervailing considerations exist but they are outside the
page limitations of this letter.

For these reasons, the Miami Herald’s requ¢st for access should be denied. To the extent
the Court permits full briefing on these matters; wé stad prepared to further detail the facts and
law in any legal briefing the Court may order. /

  

cc: Counsel of Record

MBHL:tit: 1053-001 :898297
